Name: Commission Regulation (EEC) No 1347/80 of 30 May 1980 fixing the marketing year for cherries in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5. 80 Official Journal of the European Communities No L 135/65 COMMISSION REGULATION (EEC) No 1347/80 of 30 May 1980 fixing die marketing year for cherries in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2), and in particular the second paragraph of Article 2a thereof, Whereas, under Regulation (EEC) No 516/77, the system of production aid also applies to cherries in syrup ; whereas the dates when the marketing years begin and end should therefore be determined in respect of that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The marketing years for hard-fleshed heart cherries and other sweet cherries in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall run from 12 May to 11 May, and for morello cherries in syrup, falling within the same subheading, from 20 May to 19 May. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . O OJ No L 341 , 31 . 12. 1979, p. 1 .